Citation Nr: 1042415	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  05-11 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
20 percent for service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for a heart disability, to 
include hypertension, claimed as secondary to diabetes mellitus, 
type II and herbicide exposure.

3.  Entitlement to service connection for erectile dysfunction, 
claimed as secondary to diabetes mellitus, type II and 
hypertension.

4.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities, claimed as secondary to diabetes 
mellitus, type II. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and R.O.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in November 2004 and March 
2006 of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fargo, North Dakota.  In the November 2004 rating 
decision, the RO granted service connection for diabetes 
mellitus, type II and assigned a 20 percent disability 
evaluation.  In the March 2006, the RO denied service connection 
for hypertension and erectile dysfunction.  The Veteran appealed 
those decisions to the Board and the case was referred to the 
Board for appellate review.

A video conference hearing was held in February 2009, with the 
Veteran sitting at the Fargo RO, and the undersigned sitting in 
Washington, DC.  A transcript of the testimony is associated with 
the claims file.  

In March 2009, the Board remanded the matter for further 
evidentiary development.  Specifically as to the increased rating 
claim for diabetes mellitus, type II, the Board instructed the RO 
to provide the Veteran with a VA examination to determine the 
current severity of his service-connected diabetes mellitus, type 
II, and to readjudicate the claim.  In June 2009 and June 2010, 
the RO afforded the Veteran examinations for his diabetes 
mellitus, type II and readjudicated his claim in a July 2010 
supplemental statement of the case.  Thus, there is compliance 
with the Board's remand instructions.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (noting that where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).

The issues of service connection for a heart disability, to 
include hypertension,  erectile dysfunction, and peripheral 
neuropathy are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that the 
Veteran's diabetes mellitus, type II treatment requires the use 
of insulin and diet restriction, but not restriction of 
activities.

2.  The evidence does not show that the Veteran's service-
connected diabetes mellitus, type II is so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1. The criteria for an increased rating for service-connected 
diabetes mellitus, type II have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

2.  Application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b) (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in November 2002, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. 
§ 3.159(b) (2010).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  A March 2006 letter also notified the Veteran of the 
process by which disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated. 
 However, the RO subsequently readjudicated the claim based on 
all the evidence in a July 2010 supplemental statement of the 
case.  The Veteran was able to participate effectively in the 
processing of his claim.  There is no indication in the record or 
reason to believe that the ultimate decision of the originating 
agency on the merits of the claim would have been different had 
complete notice been provided at an earlier time.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  As the Board will discuss in detail in its analysis 
below, the Veteran was provided with VA examinations throughout 
the appeal period.  The reports of these examinations reflect 
that the examiners reviewed the Veteran's past medical history, 
recorded his current complaints, conducted appropriate 
evaluations of the Veteran, and rendered appropriate diagnoses 
and opinions consistent with the remainder of the evidence of 
record.  The Board, therefore, concludes that these examination 
reports are adequate for purposes of rendering a decision in the 
instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his 
representative have not contended otherwise.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  As noted above, he presented 
testimony in a hearing before the undersigned in February 2009.  

In regards to the hearing before the Board, the Board notes that 
in Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the RO Decision Review Officer/Veterans Law Judge who chairs 
a hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the 
February 2009 hearing, the undersigned elicited testimony from 
the Veteran concerning the severity of his diabetes mellitus 
including whether the Veteran activities were restricted because 
of the disability.  The Veteran reported that his disability had 
worsened since his last examination and he was asked to describe 
how his disability had worsened.  The Veteran was specifically 
asked identify any pertinent evidence not currently associated 
with the claims folder that might have been overlooked or was 
outstanding that might substantiate the claim, e.g., evidence of 
additional treatment that was not documented in the claims 
folder.  The record was kept open to allow the Veteran to 
supplement the record.  Neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2) nor has identified any prejudice in the 
conduct of the RO/Board hearing. By contrast, the hearing focused 
on the element(s) necessary to substantiate the claim and the 
Veteran, through his testimony, demonstrated that he had actual 
knowledge of the element(s) necessary to substantiate his claim 
for benefits. As such, the Board finds that, consistent with 
Bryant, the undersigned Veterans Law Judge complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can 
adjudicate the claim based on the current record.

Analysis

The Veteran seeks an increased disability rating for his service-
connected diabetes mellitus, type II which is currently evaluated 
as 20 percent disabling under Diagnostic Code 7913.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 
Separate diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4.

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically to 
the disability at issue (diabetes mellitus) but also because it 
provides specific guidance as to how symptoms of this disability 
are to be evaluated.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be more 
appropriate, and the Veteran has not requested that another 
diagnostic code should be used.

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7913, with reference to 
other diagnostic codes as appropriate as required by the 
diagnostic criteria set forth therein.

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities (avoidance 
of strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight 
and strength or complications that would be compensable if 
separately evaluated, is assigned a 100 percent disability 
rating.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated, is assigned a 60 percent disability rating.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating, while diabetes mellitus requiring insulin and restricted 
diet, or use of an oral hypoglycemic agent and a restricted diet, 
is assigned a 20 percent disability rating.

38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board notes that in general, where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  However, in 
the present case, the Board observes that the rating criteria 
contained in Diagnostic Code 7913 is "successive".  That is, 
the evaluation for each higher disability rating includes the 
criteria of each lower disability rating, such that if a 
component is not met at any one level, the veteran can only be 
rated at the level that does not require the missing component.  
See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).   Each 
higher evaluation requires the elements of the lower evaluation:  
the 10 percent evaluation requires a restricted diet; the 20 
percent evaluation requires a restricted diet and insulin or 
oral hypoglycemic agent, the 40 percent evaluation requires 
insulin, restricted diet, and regulation of activities; and so 
forth.  Accordingly, under this and other diagnostic codes that 
are successive, consideration of 38 C.F.R. § 4.7 is not 
required.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 
(2007). 


In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately unless 
they are part of the criteria used to support a 100 percent 
disability evaluation, with noncompensable complications to be 
considered as part of the diabetic process under Diagnostic Code 
7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The 
Board will therefore review the evidence to determine whether any 
separate disability ratings may be assigned.  This requires 
analysis of the severity of any identified complications of 
diabetes in order to ascertain whether such complications are 
compensable.   

The Veteran has evidenced a heart disability, to include 
hypertension, erectile dysfunction, and peripheral neuropathy of 
the lower extremities, and those claims are currently before the 
Board and are addressed in the remand portion of this decision.  

With respect to diabetic nephropathy and retinopathy, the medical 
evidence of record is negative for a diagnosis of kidney disease, 
including diabetic nephropathy.  On recent VA examinations in 
June 2009 and June 2010, the examiners specifically noted that 
the absence of nephropathy and retinopathy.

There are no other complications of diabetes that requires a 
separate rating (other than that which has been discussed 
herein).

The Board must now ascertain whether a disability rating greater 
than 20 percent can be awarded for the Veteran's diabetes 
mellitus by applying the schedular criteria.

As has been discussed in the law and regulations section above, 
in order for a 40 percent disability rating to be awarded, the 
service-connected diabetes mellitus must require insulin, a 
restricted diet, and regulation of activities.  These criteria 
are conjunctive; all three elements must be met.  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) (noting that the use of 
the conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met); compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) (finding that only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned).

The evidence of record, including the most recent VA examination 
reports dated in June 2009 and June 2010, is replete with the 
Veteran's use of insulin.  The evidence of record further 
indicates that the Veteran has been placed on a restrictive diet 
to control his diabetes mellitus.  The evidence shows that the 
Veteran follows a diet avoiding carbohydrates, breads, and 
sweets.   

Critically, however, there is no evidence of restriction of 
activity.  Regulation of activities is defined as "avoidance of 
strenuous occupational and recreational activities".  38 C.F.R. § 
4.119, Diagnostic Code 7913; see also Camacho v. Nicholson, 21 
Vet. App. 360, 363 (2007).  On the contrary, the evidence 
consistently shows that the Veteran has been encouraged to 
exercise regularly.  Significantly, the October 2005 VA examiner 
noted that the Veteran may self-regulate his activities due to 
his vascular occlusive disease but that it was unlikely that his 
regulation of activities was due to his diabetes mellitus.  The 
June 2009 VA examiner indicated that the Veteran can vacuum, take 
care of housework, cook his own meals, and shop but must lean on 
a shopping cart.  He does not mow the lawn, garden, or shovel the 
snow.  The examiner also stated that the Veteran no longer hunts 
or fishes due to his right leg problems.  Also, the June 2010 VA 
examiner opined that the Veteran did not require a restriction of 
activities due to this diabetes mellitus.  He added that that his 
angina discomfort is more of a limiting factor to his physical 
activity.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

The Veteran testified at his hearing that he is restricted from 
doing any type of activity as a hypoglycemic reaction can be 
triggered with the slightest bit of activity.  While the Veteran 
is competent to report symptoms because this requires only 
personal knowledge as it comes to him through his senses.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1992) (emphasizing that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge).  He is not, however, competent to 
identify a specific level of disability according to the 
appropriate diagnostic codes.  The objective evidence of record 
shows that the Veteran has been encouraged to exercise regularly 
and he indicated at his hearing that his doctor gave him 
instructions as to specific exercises which he should engage 
(e.g. bicycling and walking).  While the Veteran has been 
restricted in the type of activities he can do, the restrictions 
are due to disabilities other than his service-connected diabetes 
mellitus, type II.  Thus, the medical records are absent for 
restriction of activity due to service-connected diabetes 
mellitus.  Because not all of the criteria for the assignment of 
a 40 percent disability rating are met, the higher rating may not 
be awarded.

The Board therefore finds that no basis exists for the assignment 
of a schedular rating in excess of the already assigned 20 
percent for diabetes under Diagnostic Code 7913.

As was described above, the Veteran's appeal stems from the 
initial assignment of a disability rating.  The Court has held 
that an appeal from an initial rating is a separate and distinct 
claim from a claim for an increased rating.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to support 
the proposition that the Veteran's service-connected diabetes 
mellitus, type II has not changed appreciably since the Veteran 
filed his claim.  There appears to have been no medical findings 
and no other evidence which would allow for the assignment of an 
increased disability rating for diabetes mellitus at any time 
during the appeal period.

Therefore, the 20 percent disability rating was properly assigned 
for diabetes mellitus, type II during the entire period from the 
date of service connection, July 30, 2004.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not 
required frequent hospitalizations for his diabetes mellitus, 
type II and that the manifestations of the disability are not in 
excess of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated by 
the assigned rating.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is not in 
order.


ORDER

An initial disability evaluation in excess of 20 percent for 
service-connected diabetes mellitus, type II is denied.


REMAND

In the March 2009 remand, the Board instructed the RO to provide 
the Veteran an examination to determine the etiology of his 
hypertension and erectile dysfunction.  Subsequently, the Veteran 
was afforded an examination in June 2009.  Following evaluation 
of the Veteran, the examiner noted diagnoses of essential 
hypertension, hypogonadism, and noted that examination for 
neuropathy in the lower extremities was equivocal and would 
require further studies to establish a diagnosis of neuropathy.  
The examiner noted that the Veteran developed hypertension 
coincident with the diagnosis of diabetes mellitus and his 
hypertension was less likely as not caused by or a result of the 
diabetes mellitus.  As to erectile dysfunction, the examiner 
cited to medical literature that erectile dysfunction increased 
with age and was common in men with systemic disorders such as 
hypertension, ischemic heart disease, or diabetes mellitus.  
Along with increased age, the main factors for erectile 
dysfunction included peripheral or autonomic neuropathy, 
retinopathy, poor glycemic control, and long duration of diabetes 
mellitus.  The examiner found that because the Veteran did not 
have autonomic neuropathy or retinopathy and his diabetes 
mellitus was of short duration, erectile dysfunction was less 
likely caused by diabetes mellitus.  Since hypertension was less 
likely as not cause by diabetes mellitus, the issue of erectile 
dysfunction secondary to hypertension was not relevant.  The 
examiner consequently noted that giving an opinion on the issue 
of whether erectile dysfunction aggravated diabetes mellitus was 
mere speculation.  

In July 2009, the same examiner issued an addendum to his earlier 
opinion.  The examiner explained that the claims folder had not 
been reviewed when authoring the first report, but that the VA 
electronic record had been reviewed at that time.  He now had the 
claims folder for review.  In reviewing the records, the examiner 
noted that it was unclear if hypertension developed coincident 
with or after the finding of diabetes mellitus.  He stated that 
it was a moot point though since there was no evidence of 
diabetic nephropathy which was required for hypertension to be 
secondary to diabetes mellitus.  

The Board notes that the June 2009 VA examiner cited to medical 
literature which stated that erectile dysfunction could be caused 
by several factors which included peripheral or autonomic 
neuropathy.  While the examiner cited to the absence of autonomic 
neuropathy, retinopathy, and short duration of diabetes mellitus 
in finding that the Veteran's erectile dysfunction was not 
related to diabetes mellitus, the examiner did not take into 
account the Veteran's lower extremity peripheral neuropathy (the 
examiner indicated further studies were needed to confirm the 
disability, and a July 2010 VA examination report shows that the 
Veteran had lower extremity peripheral neuropathy).  

Once VA undertakes the effort to provide an examination when 
developing a service connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The Board finds that the June/July 2009 VA examination report is 
inadequate as it does not account for the Veteran's peripheral 
neuropathy as the cause of his erectile dysfunction. 

Additionally, the Board's March 2009 remand specifically 
instructed the RO to obtain:

an opinion as to whether it is at least as 
likely as not that the Veteran's hypertension 
and erectile dysfunction are causally or 
etiologically related to his service-connected 
diabetes mellitus, and whether it is at least as 
likely as not that his erectile dysfunction is 
causally or etiologically related to his 
hypertension.  If the Veteran's hypertension 
and/or erectile dysfunction are not 
etiologically related to diabetes mellitus, the 
examiner should provide an opinion as to whether 
it is at least as likely as not that his 
hypertension and/or erectile dysfunction are 
aggravated by his service-connected diabetes 
mellitus.  (Emphasis Added)

While the June/July 2009 VA examiner found that the Veteran's 
hypertension and erectile dysfunction were not related to 
service-connected diabetes mellitus, the examiner did not provide 
an opinion as to whether hypertension and/or erectile dysfunction 
are aggravated by service-connected diabetes mellitus.  Finding 
that the Veteran had hypogonadism, the examiner found that 
aggravation of erectile dysfunction by diabetes mellitus was 
speculative.  The Board notes that the June 2010 VA examiner 
noted a diagnosis of erectile dysfunction.  On remand, an 
additional opinion must be obtained as to the etiology of the 
Veteran's current erectile dysfunction in light of his current 
diagnosis for such and also his current diagnosis of peripheral 
neuropathy of the lower extremities. 

As to the claim for a heart disability, the Board notes that the 
record shows various diagnoses in addition to hypertension, to 
include coronary artery disease and ischemic heart disability.  
While June/July 2009 examiner addressed hypertension, he did not 
discuss the nature and etiology of any other heart disability.  
Also, specifically as to hypertension, the Board notes that the 
Veteran contends that it is also secondary to herbicide exposure 
in service.  The Veteran's exposure to herbicides during service 
has already been conceded in establishing service connection for 
diabetes mellitus, type II.  On remand, an opinion with regard to 
the relationship between hypertension and in-service herbicide 
exposure must be obtained.  

Furthermore, the Board has also considered other complications of 
the Veteran's diabetes mellitus, type II as outlined in 38 C.F.R. 
§ 4.119, Diagnostic Code 7913, Note (1).  The claim for 
peripheral neuropathy had been denied in the March 2006 rating 
decision and the Veteran did not appeal.  The claim was denied 
because the October 2005 VA examiner found that the loss of 
sensation in the toes of the right foot and lack of sensitivity 
on examination was more likely related to a vascular occlusive 
disease of the right lower extremity.  Notably, the examiner 
indicated that the Veteran did not have evidence of diabetic 
neuropathy.  Subsequently, the Veteran has demonstrated 
peripheral neuropathy of the lower extremities as most recently 
noted in the June 2010 VA examination report.  In noting a 
diagnosis of diabetes mellitus, type II, the examiner noted 
complicating lower extremity peripheral neuropathy.  The record 
also contains other evidence throughout the appeal linking the 
Veteran's foot numbness to diabetes mellitus (e.g. October 2005 
letter from D.K.L, M.D.).  The Board finds that on remand, a VA 
examiner must address whether the Veteran's currently diagnosed 
lower extremity peripheral neuropathy is secondary to diabetes 
mellitus, type II. 

Accordingly, the case is REMANDED for the following actions:

1.	The RO should arrange for the same 
examiner who conducted the June 2009 
examination, if possible, to review the 
claims folder and determine the etiology 
of any currently diagnosed heart 
disability, to include hypertension, 
erectile dysfunction, and lower extremity 
peripheral neuropathy.  If the June 2009 
examiner is unavailable, the file should 
be referred to another similarly qualified 
medical professional.

If evaluation of the Veteran is necessary, 
such should be arranged. 

In light of the Veteran's current 
diagnosis of peripheral neuropathy of the 
lower extremities, the examiner is 
specifically requested to opine whether 
there is a 50 percent probability or 
greater that a heart disability, to 
include hypertension, erectile 
dysfunction, and/or lower extremity 
peripheral neuropathy are causally or 
etiologically related to his service-
connected diabetes mellitus (or one of the 
other claimed disabilities currently on 
appeal).  

The examiner should also opine whether 
there is a 50 percent probability or 
greater that that erectile dysfunction is 
causally or etiologically related to the 
Veteran's heart disability, to include 
hypertension (or one of the other claimed 
disabilities currently on appeal).  

If the Veteran's heart disability, 
erectile dysfunction, and/or lower 
extremity peripheral neuropathy are not 
etiologically related to diabetes 
mellitus, the examiner should provide an 
opinion as to whether there is a 50 
percent probability or greater that his 
heart disability, erectile dysfunction, 
and/or lower extremity peripheral 
neuropathy are aggravated by his service-
connected diabetes mellitus (or one of the 
other claimed disabilities currently on 
appeal).  
 
If service-connected diabetes mellitus (or 
one of the other claimed disabilities 
currently on appeal) aggravates a heart 
disability, erectile dysfunction, and/or 
lower extremity peripheral neuropathy, the 
examiner should identify the percentage of 
disability which is attributable to the 
aggravation.

The examiner should also determine whether 
there is a 50 percent probability or 
greater the Veteran's heart disability, to 
include hypertension is caused by exposure 
to herbicides during service.  

The examiner should note that aggravation 
is defined for legal purposes as a 
permanent worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.

A complete rationale must be given for any 
opinion rendered and conflicting evidence 
of the record must be addressed.  The 
examiner should not invoke the phrase 
"without resort to mere speculation" 
without first explaining the basis for 
such an opinion.

2.	 After completing the requested action and 
any additional notification and/or 
development action deemed warranted, the 
RO must readjudicate the claims of service 
connection.  If the benefits sought on 
appeal remain denied, the RO must furnish 
the Veteran and his representative a 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the appeal must be returned to 
the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


